         Case 1:18-cv-02223-GBD-SN Document 205 Filed 09/21/20 Page 1 of 8




                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK

 JOEL RICH AND MARY RICH,

                   Plaintiffs,

                            v.                         Civil Action No. 1:18-cv-02223 (GBD)
 FOX NEWS NETWORK, LLC, MALIA
 ZIMMERMAN, AND ED BUTOWSKY,

                   Defendants.


               PROTOCOL FOR REMOTE AND IN-PERSON DEPOSITIONS
                       DURING THE COVID-19 PANDEMIC

The Parties agree that given the current circumstances related to COVID-19, depositions may be
conducted remotely using videoconference technology. To the extent this Order conflicts with
the Court’s previous orders regarding depositions, this Order shall control. Any party seeking to
modify this Order shall first meet and confer in good faith.

    I.      Protocol For In-Person Depositions

    1. Depositions shall only be conducted fully in person if counsel for the noticing party, the
       deponent, and counsel for the deponent (if any) agree to conduct the deposition in person.
       In the absence of such agreement, the deposition shall be conducted remotely as set forth
       in Part II, as long as this Order is in place.

    2. If the deponent so requests, counsel to the deponent may appear in person at the deposition,
       whether in-person or remote. If the deponent elects to have defending counsel present in
       the deposition room, the part(ies) taking the deposition shall have the option to have the
       lawyer(s) taking the deposition present in person as well. Such appearances will be subject
       to the “in-person” protocols outlined below. Unless otherwise agreed, the videographer and
       court reporter shall attend the deposition remotely, and any attendees other than the
       witness, defending attorney(s), and questioning attorney(s) will attend the deposition
       remotely.

    3. Any in-person deposition must be conducted in conformity with any applicable health
       regulations and social distancing requirements, including applicable federal, state, and
       local orders.

    4. No person may attend a deposition in person who (a) is experiencing cough, shortness of
       breath or difficulty breathing, fatigue, muscle or body aches, headache, chills, new loss of




7596402v2/015730
       Case 1:18-cv-02223-GBD-SN Document 205 Filed 09/21/20 Page 2 of 8




        taste or smell, sore throat, congestion or runny nose, diarrhea, nausea, vomiting, or fever 1
        or (b) has tested positive for COVID-19 in the prior 14 days.

    5. No person may attend the deposition in person who, to their knowledge, has had close
       contact (within 6 feet for more than 15 minutes) 2 within the past 14 days with anyone who
       has tested positive for or is otherwise confirmed of having COVID-19.

    6. The room for the deposition must be large enough to accommodate suitable social
       distancing, including that all persons must sit at least six feet apart.

    7. All reasonable steps should be taken to limit in-person attendance at depositions to a
       reasonable number of individuals. Any lawyer who plans to attend the deposition in person
       must provide five calendar days’ notice in advance of the deposition to the opposing party.

    8. The Parties may determine their own protocols to govern use of breakout rooms and
       provisions of food and beverages during the deposition. The party arranging the space for
       the deposition shall ensure that each side has a breakout room available that accommodates
       suitable social distancing.

    9. Unless otherwise agreed, masks must be worn by all attendees at all times during the
       deposition, including during breaks, except that when a witness is testifying, the witness
       will not wear a mask. If the witness is not comfortable being in an in-person deposition
       without a mask, the noticing party will have the option of choosing that the deposition will
       take place fully remotely in accordance with Section II. Counsel for the witness is
       responsible for confirming this with the witness at least 5 days in advance of the deposition.

    10. Each person attending the deposition in person will be responsible for bringing his or her
        own personal protective equipment and hand sanitizer during the deposition.

    11. Social distancing must be observed at all times, including during breaks in the deposition.

    12. Any party who intends to use paper exhibits during the deposition shall place copies of all
        potential exhibits in individually numbered folders in a box and seal the box at least 24
        hours before the deposition. If the deposing party intends to use paper exhibits, before the
        deposition begins, the party intending to use exhibits during the deposition shall provide
        the box to the witness’s counsel and allow the witness and/or his or her counsel to open the
        box. During the deposition, the witness and/or his or her counsel shall retrieve numbered
        exhibit folders as they are referenced by the questioning attorney. Alternatively, the

1
 See https://www.cdc.gov/coronavirus/2019-ncov/symptoms-testing/symptoms.html, last accessed
August 12, 2020 (referencing possible symptoms of COVID-19 as including fever or chills, cough,
shortness of breath or difficulty breathing, fatigue, muscle or body aches, headache, new loss of taste or
smell, sore throat, congestion or runny nose, nausea or vomiting, diarrhea).
2
 See https://www.cdc.gov/coronavirus/2019-ncov/php/public-health-recommendations.html, last
accessed August 12, 2020 (defining “close contact” as “<6 feet for ≥15 minutes”).


                                                     2
7596402v2/015730
            Case 1:18-cv-02223-GBD-SN Document 205 Filed 09/21/20 Page 3 of 8




            deposing party may provide exhibits electronically. If the attorney chooses to do so, the
            deposing party will be responsible for ensuring that the witness and defending counsel have
            the necessary technology to access the exhibits.

      13. If an unanticipated need arises to use a paper document not provided prior to the deposition,
          the questioning attorney shall (a) provide separate hard copies of the document to the
          witness and each individual attending the deposition in person, (b) place those copies in
          plastic sleeves, (c) supply gloves for handling the document, and (d) not approach within
          six feet of an individual when providing such a document.

      II.      Protocol For Remote Depositions

      1. The Parties agree that any remote depositions may be used at a trial and/or hearing to the
         same extent that (but no greater extent than) an in-person deposition may be used. To that
         end, the Parties agree that the court reporter may administer the oath remotely, and such
         an oath will satisfy the requirements of Federal Rule of Civil Procedure 30.

      2. During the entirety of the “on the record” portion of the deposition, excluding breaks, the
         deponent shall not use or access his or her cell phone 3, email, or other electronic
         communications application or device, including instant messaging or other similar
         functions that may be available on the remote deposition platform, unless required for
         emergency purposes only. To the extent the vendor’s technology includes a chat or instant
         message feature, the parties shall ensure that the vendor disables the feature or implements
         settings to require all communications to be seen by all participants.

      3. During the entirety of the deposition, the deponent shall not use or access any document or
         notes (other than documents shown by the questioning attorney or exhibits marked during
         the deposition), unless such document or notes are produced to the questioning attorneys
         at least 24 hours before the deposition. For third-party deponents who do not have counsel
         for purposes of their depositions, then both plaintiff counsel and defense counsel will
         coordinate to ensure that the deponent produces such document or notes in advance of the
         deposition.

      4. All attendees must have access to a private, quiet, and secure room where the
         confidentiality of the proceedings may be preserved for the entirety of the deposition. The
         deponent shall appear for the deposition in front of a neutral background that does not
         include objects or images.

      5. All attendees must be able to participate through a secure audio-video conferencing
         platform that, at a minimum, provides verifiable end-to-end encryption, requires unique
         user-identity authentication, employs a vendor-moderated “waiting room” feature, and
         makes available an exhibit-sharing function that allows the questioning attorney to publish
         exhibits digitally during the deposition. All attendees must connect to the platform through


3
    The parties agree to an exception, should a phone be needed to call into a deposition.


                                                       3
7596402v2/015730
       Case 1:18-cv-02223-GBD-SN Document 205 Filed 09/21/20 Page 4 of 8




        a private, password-protected network. The noticing party is responsible for ensuring that
        the designated vendor is capable of complying with these requirements.

    6. At least 10 calendar days prior to the deposition, or as far in advance as possible, the
       noticing party shall inform all Parties of (1) the vendor it plans to use; (2) the
       videoconferencing platform it intends to use; (3) the minimum technical specifications
       required; (4) additional software, if any, that will be used during the deposition; and (5) the
       names and contact information of the individuals who will support the deposition and can
       answer questions about technical requirements. The platform to be used must provide
       high-quality, reliable, synchronized video and audio streaming to all attendees and the
       ability of every participant to be heard clearly by all.

    7. The deponent’s counsel is responsible for confirming that the deponent has a laptop,
       desktop, tablet, or other suitable device with internet connectivity, webcam, speaker, and
       microphone capabilities, and sufficient software and internet bandwidth to access and use
       the videoconferencing platform. Devices must be secured with security infrastructure. For
       third-party deponents who do not have counsel for purposes of their depositions, then both
       plaintiff counsel and defense counsel will coordinate to ensure that the deponent possesses
       all necessary equipment and software.

    8. Where practicable, the deponent’s counsel is responsible for arranging a test of the
       deponent’s equipment with the deposition vendor at least 48 hours in advance of the
       deposition. If the deponent does not have counsel for purposes of the deposition, then both
       plaintiff counsel and defense counsel will coordinate to ensure that the deponent’s
       equipment is working in advance of the deposition.

    9. The parties must provide the vendor with the names of lawyers who will be attending the
       deposition in advance. The vendor must ensure that only registered attendees are sent a
       link to join the deposition; no link should be made publicly available. The vendor
       facilitating the deposition shall allow only authorized attendees to access the deposition by
       using features such as a “waiting room.”

    10. The party representing the deponent shall employ professional technical support for the
        duration of the deposition, to be used as needed by any party to address technological
        problems or questions that may arise. If those problems cannot be resolved, the deposition
        shall either be continued telephonically or suspended. If the deponent is not represented,
        then both plaintiff counsel and defense counsel will coordinate to employ professional
        support for the duration of the deposition.

    11. During the remote deposition, all attendees must be able to view the witness, questioning
        attorney, and defending attorney.

    12. Deposition breaks shall not be recorded and all videoconference and telephone lines shall be
        muted during deposition breaks. Counsel taking the deposition may ask the witness to affirm
        prior to the start and at the conclusion of each break that no one is communicating with the
        witness about his or her testimony while on the record.


                                                  4
7596402v2/015730
       Case 1:18-cv-02223-GBD-SN Document 205 Filed 09/21/20 Page 5 of 8




    13. If outside counsel are present in the same room with the witness, those attendee(s) must
        also be shown on video. If outside counsel are present it is their responsibility to ensure
        that all parties can be heard and without the audio feedback that often occurs. If outside
        counsel is present, then said counsel must arrange for appropriate social distancing to allow
        the witness to testimony without wearing a mask. Only counsel for the parties or the
        witness may attend a deposition: witnesses shall not attend another witness’s deposition.

    14. A videographer shall remotely capture the deposition video and provide a certified
        recording. The certified video recording shall show only the deponent, and only time on
        the record in the deposition shall be recorded.

    15. If privileged information is disclosed during the deposition due to a technical disruption or
        is captured by a videoconferencing or other recording device, such disclosure shall not be
        deemed a waiver of privilege.

    16. Attendees other than those who shall be speaking regularly during the deposition shall
        place their microphones on “mute” during the deposition except when they need to speak.

    17. The vendor shall provide a real-time transcript during the deposition that shall be available
        to all attendees upon request, except in the case of depositions noticed solely by Defendant
        Ed Butowsky.

    18. The vendor’s software shall automatically alert the court reporter if any deponent,
        questioning attorney, or defending attorney is disconnected from the deposition. The
        deposition shall be stopped immediately to resolve any such connectivity issues.

    19. Any time during which the deposition is paused due to technical issues, including but not
        limited to connectivity issues and issues with exhibit sharing, will not count against the
        time limitation set by the Parties.

    20. Exhibits for remote depositions shall be shared and presented electronically. Full
        electronic copies of exhibits shall be accessible to the witness and defending attorney(s)
        before questioning begins on the exhibit. The attorney using the exhibit will be responsible
        for providing the marked original to the court reporter.

    21. Any objection made at a deposition shall be deemed to have been made on behalf of all
        other parties. The only objections that can be made are “objection as to form” and privilege.
        No other objections shall be made and all other objections are preserved.

    22. If any lawyer is prevented from asserting a timely objection on the record due to a technical
        disruption, that lawyer should attempt to assert the objection before the deposition ends, in
        which case it will be preserved as if it had been timely presented and recorded.

    23. During testimony on the record, no one shall not communicate in any manner with the
        deponent in any way that cannot be heard or seen by all attendees. A deponent may consult
        privately with his or her counsel at the deposition during any time such consultation would


                                                 5
7596402v2/015730
       Case 1:18-cv-02223-GBD-SN Document 205 Filed 09/21/20 Page 6 of 8




        be permissible if the deposition were taken in person, and will be governed by the same
        rules as would be applicable to an in person deposition.

    24. Nothing in this protocol shall be interpreted as precluding any party from objecting to a
        particular deposition occurring remotely based on the specific circumstances.

        Dated: September 21, 2020

                                                    By:    s/ Elisha Barron

                                                    SUSMAN GODFREY L.L.P.
                                                    Arun Subramanian (AS2096)
                                                    Elisha Barron (EB6850)
                                                    Beatrice Franklin (BF1066)
                                                    1301 Avenue of the Americas, 32nd Floor
                                                    New York, NY 10019
                                                    Telephone: (212) 336-8330
                                                    asubramanian@susmangodfrey.com
                                                    ebarron@susmangodfrey.com
                                                    bfranklin@susmangodfrey.com

                                                    MASSEY & GAIL L.L.P.
                                                    Leonard A. Gail (pro hac vice)
                                                    Eli J. Kay-Oliphant (EK8030)
                                                    Suyash Agrawal (SA2189)
                                                    50 East Washington Street, Suite 400
                                                    Chicago, IL 60602
                                                    Telephone: (312) 283-1590
                                                    lgail@masseygail.com
                                                    ekay-oliphant@masseygail.com
                                                    sagrawal@masseygail.com


                                                    Attorneys for Plaintiffs Joel and Mary Rich


                                                    With consent,

                                                    Joseph M. Terry
                                                    Stephen J. Fuzesi
                                                    Katherine Moran Meeks
                                                    Katherine A. Petti
                                                    WILLIAMS & CONNOLLY LLP
                                                    725 Twelfth Street, N.W.
                                                    Washington, D.C. 20005
                                                    Tel: (202) 434-5000


                                                6
7596402v2/015730
       Case 1:18-cv-02223-GBD-SN Document 205 Filed 09/21/20 Page 7 of 8




                                           Fax: (202) 434-5029
                                           jterry@wc.com
                                           sfuzesi@wc.com
                                           kmeeks@wc.com
                                           kpetti@wc.com

                                           650 Fifth Avenue, Suite 1500
                                           New York, NY 10019


                                           Attorneys for Defendant Fox News Network,
                                           LLC

                                           David Stern (pro hac vice)
                                           DECHERT LLP
                                           US Bank Tower
                                           633 West 5th Street, Suite 4900
                                           Los Angeles, CA 90071
                                           Tel: (213) 808-5700
                                           Fax: (213) 808-5760
                                           David.stern@dechert.com

                                           Nicolle Jacoby
                                           Christine Isaacs
                                           DECHERT LLP
                                           1095 Avenue of the Americas
                                           New York, NY 10036
                                           Tel: (212) 641-5675
                                           Fax: (212) 698-3599
                                           Nicolle.jacoby@dechert.com
                                           Christine.isaacs@dechert.com

                                           Attorneys for Defendant Malia Zimmerman

                                           Eden P. Quainton
                                           QUAINTON LAW, PLLC
                                           1001 Avenue of the Americas, 11th Fl.
                                           New York, NY 10018
                                           Tel.: (212) 813-8389
                                           Fax: (212) 813-8390
                                           equainton@gmail.com

                                           Attorney(s) for Defendant Ed Butowsky




                                       7
7596402v2/015730
       Case 1:18-cv-02223-GBD-SN Document 205 Filed 09/21/20 Page 8 of 8




                                   CERTIFICATE OF SERVICE

          I hereby certify that on September 21, 2020, I electronically filed the foregoing with the

Clerk of the Court using the ECF system, which sent notification of such filing to all counsel of

record.


                                                        /s/ Elisha Barron




                                                   8
7596402v2/015730
